Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an provisional application 62/945,268 filed on December 9, 2019.   

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 limitations invokes 35 U.S.C. 112(f) because it uses generic placeholders, such as “a crop analysis module,” “a yield analysis module” and “a VRI module” coupled with functional language "configured to analyze the first set of sensor data to,” and “is configured to receive and analyze” and “configured to calculate and display” that are not modified by sufficient structure, material, or acts for performing the claimed function.   However, the written description of the specification implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: paragraph 0026 states that “With reference now to FIG. 2, an exemplary control device 121 which represents functionality to control one or more operational aspects of the irrigation system 100 will now be discussed. As shown, the exemplary control device 121 may include a processor 122, a memory 126 and a network interface 124. The processor 122 may provide processing functionality for the control device 121 and may include any number of processors, micro-controllers, or other processing systems. The processor 122 may execute and the memory 126 may store one or more software programs, as well as other data, to allow the processor 122 and other elements of the control device 121 to implement techniques described herein. The memory 126 may further provide storage for sets of instructions and modules such as, for example, a variable rate irrigation (VRI) module 129.”    Figure 2 shows that the crop analysis module and yield analysis module reside in the memory of control device 121 which is on-board computer elements (Par. 0024). Therefore, the elements are part of a memory of a control unit that is of a computer hardware defined structure and the specification define sufficient structure for the 35 USC 112(f) elements. 

Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c)	Amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the limitation “wherein the yield analysis module is configured to receive a third set of yield value data comprising commodity pricing, weather forecast data and operating cost data for the first crop."  However, the subsequent sentence in the claim states that the yield analysis module is configured to calculate the daily operating cost based at least in part on the weather forecast data…”  Thus one having ordinary skill in the art would not understand how the third set of yield value data that comprises three data points is used for calculating daily operating costs.  Even though the weather forecast data is part of the third set of yield value data, it is unclear how the remaining third set of data is used in the claim.  Claims 2 – 12 depend on claim 1 and therefore are also rejected under 35 U.S.C. 112(b).  Appropriate action is required. 



Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record pending resolving all intervening issues such as the 35 U.S.C. §112(b) rejection above and possibly the 35 U.S.C. §112(f) claim interpretation issue. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose:  an irrigation system with a plurality of sprayers with sensors that produce a first set of data comprising image, soil, crop, and weather data. This first set of data is used by a crop analysis module that produces a second set of calculation data from the first set of data where the second set of yield calculation data comprises crop yields and harvest dates. Then a yield analysis module calculates a daily operating cost based on part on weather data and analyzes a first set and second set of data and calculates a plurality of daily net yield values. The yield analysis module calculates a plurality of daily net yield values based at least in part on the second set of yield calculation data and calculated daily operating cost for the first crop.  Since the crop analysis module uses the first set of sensor data to produce the second set of yield calculation data, the yield analysis module indirectly uses all the sensor data to calculate the daily operating cost. Finally the VRI module (variable rate irrigation module) calculates and displays a fourth irrigation recommendation based on values produced by the yield analysis module. The VRI module also displays a field moisture status and irrigation recommendation with a relative shape of a crescent-shaped circle. 

The claimed invention is distinguished over the following prior art: 

2.	The references of Coolidge et al. (US PG Pub. No. 20200160459 and US PG Pub. No. 20210112705) teach agronomy services system that may include irrigation management (Par. 0053) with electronic sensors for monitoring inventories of selected inputs and/or agricultural commodities produced and held in on-farm storage (Par. 0088) and assesses crop production based on a decision matrix that incorporates many data points as taught in paragraph 0004.  Coolidge does not detail the specific modules, sets of data that the modules use to analyze, and daily operating costs and net yield values related to irrigation and field moisture status.
	Similarly with the above reference Jennings et al. (US PG Pub. No. 20180129175) teaches sensors on large tracks of land (0050) that measure soil moisture, temperature, and weather.  The system also includes data analytics that factors in cost of water, electricity, and moisture in the soil; Par. 0029.  Jennings also teaches a recommendation engine that provides target area water needs (Par. 0038). The system also crop yield prediction which involves water recommendations based from local weather patterns and water requirements. Jennings does not calculate the values on a per-day basis and does not teach a display that representative shape is comprised of a circle which changes from a full circle to a crescent-shaped percentage of the full circle based on the field moisture status. Jennings also does not detail the analysis modules that analyzes certain sets of data that are intertwined with an ultimate result of providing a display of daily irrigation recommendations and field moisture statuses based on the yield, daily operating costs, harvest dates, weather forecast data, and other sensor data. 
Chinese application of ALDOR-NOIMAN SIVAN et al. (CN 107077650 A) “Sivan” teaches a computer implemented method for recommendation agriculture activity such as irrigation application (Page 15).  Sivan also teaches sets of data points (page 17) and an alert that may indicated a recommendation such as an irrigation application (Page 15).  Sivan does not teach daily net yield values or daily operating costs; and does not display based on this data, daily irrigation recommendations and field moisture statuses with the shape of a circle or crescent shaped percentage of a full circle.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116